Fletcuer, J.,
delivered the opinion of the court.
This ease was tried in the circuit court without objection upon testimony and instructions which recognized the regularity of the proceedings and the competency of the testimony. In this court it is sought to challenge the result of the trial upon grounds never suggested until after verdict in the conduct of the case belotv. We think it is too late to alter the scope of the issue or the course of the pleadings. Appellant must stand upon the record which he made in the circuit court.
■ Affirmed.